Exhibit 10.2

Modification No. 4

Regarding

Amended and Restated Loan Agreement

Among

Certain Lenders,

HSBC Bank USA, National Association, As Agent

And

MOOG INC.

        This Modification No. 4 dated as of April 13, 2005 ("Modification") to
the Amended and Restated Loan Agreement dated as of March 3, 2003, as modified
by Modification Nos. 1, 2 and 3 thereto dated as of August 6, 2003, March 5,
2004 and December 17, 2004 ("Agreement") is entered into by and among MOOG INC.,
a New York business corporation ("Moog Inc."), MOOG COMPONENTS GROUP INC., a New
York business corporation (individually "Moog Components" and together with Moog
Inc., the "Borrower"), certain lenders which are currently parties to the
Agreement ("Lenders"), and HSBC BANK USA, NATIONAL ASSOCIATION, as agent for the
Lenders ("Agent").

RECITALS

        A. Moog Inc. has informed the Agent and the Lenders of its intention to
reorganize its European operations in order to create more flexibility in
structuring future acquisitions and achieve certain tax benefits. Towards that
end, Moog Inc. is proposing to take the following actions (collectively, the
"2005 European Reorganization Plan"):



 

        (i)         The formation of two New York limited liability companies
named Moog Europe Holdings I LLC and Moog Europe Holdings II LLC (collectively,
the "New York Partners") as holding companies to be wholly owned by Moog Inc.
and to be the partners, along with Moog Inc. of Moog Europe SCS (as defined
below).

 



 

        (ii)         The conversion of the existing Directly Owned Foreign
Subsidiary formed under the laws of Spain named Moog Europe Holdings, S.L. into
a partnership named Moog Europe Holdings v Cia SCS ("Moog Europe SCS") and the
transfer of ten shares of Moog Inc.'s existing ownership interests therein to
the New York Partners ("New York Transfer").

 



 

        (iii)         The formation of an entity under the laws of Ireland to be
named Moog International Services Centre Ireland Ltd. ("Irish IFSC") and the
transfer of Moog Inc.'s ownership interests in the existing Directly Owned
Foreign Subsidiary formed under the laws of the United Kingdom named Moog IFSC,
Ltd. ("Existing IFSC") to Irish IFSC and the subsequent transfer of Moog Inc.'s
ownership interests in Irish IFSC to Moog



 

-2-

  Europe SCS and the subsequent liquidation of the Existing IFSC (collectively,
the "Irish Transfer").  



 

        (iv)         The borrowing by Moog Europe SCS of approximately 111
Million Euros from Moog Inc. (the "Moog Europe SCS Loan") and the investment by
Moog Europe SCS of such amount into Irish IFSC as a capital contribution. The
Moog Europe SCS Loan shall be financed by Moog Inc. from borrowings under the
Revolving Loan facility in the Agreement.

 



 

        (v)         The borrowing by the existing Foreign Subsidiary, Moog
Holding GmbH of the Moog Europe SCS Loan amount from Irish IFSC and the issuance
of an intercompany note by Moog Holding GmbH in favor of Irish IFSC ("German
Note") and Moog Holding GmbH's use of such proceeds to pay off its existing
approximately 111 Million Euro obligation to Moog Europe SCS, with Moog Europe
SCS subsequently repaying its 111 Million Euro obligation to Moog Inc. at (iv)
above.

 



 

        (vi)         The formation by Moog Europe SCS of an entity under the
laws of Germany named MOOG Verwaltungs GmbH ("German Partner") which will be the
general partner of Moog KG (as defined below).

 



 

        (vii)        The conversion of the existing Foreign Subsidiary, Moog
Holding GmbH, formed under the laws of Germany into a partnership named Moog
Holding KG ("Moog KG"); Moog Europe SCS will continue to hold 100% of the
ownership interests therein as the limited partner and the German Partner will
serve as its general partner ("German Conversion").

 



 

        (viii)         Moog KG will continue to hold the ownership interests in
Moog Hydrolux SARL, Procontrol and Moog GmbH. Moog GmbH will continue to hold
the ownership interests of Moog Italiana Srl.



        B. Moog Inc. has requested that the Agent and the Lenders consent to the
2005 European Reorganization Plan, and specifically amend the Agreement as
necessary with respect to: (i) the formation of the New York Partners as
Domestic Subsidiaries and the formation of Irish IFSC and German Partner as
Foreign Subsidiaries, (ii) the liquidation of the Existing IFSC, (iii) the
transfer and/or conversion of ownership interests under the New York Transfer,
the Irish Transfer and the German Conversion, and (iv) the financing of the Moog
Europe SCS Loan by Moog Inc., the investment of such loan amount into Irish IFSC
by Moog Europe SCS and the borrowing of such loan amount from Irish IFSC by Moog
Holding GmbH.



        C. The Agent and the Lenders are agreeable to the foregoing to the
extent set forth in this Modification and subject to each of the terms and
conditions stated herein.



        D. Moog Inc. and Moog Components and each of the guarantors under the
Agreement ("Guarantors") will benefit from the modifications set forth herein.





-3-

        NOW, THEREFORE

, in consideration of the foregoing and the mutual covenants set forth herein,
and of the loans or other extensions of credit heretofore, now or hereafter made
by the Lenders, to, or for the benefit of Moog Components and Moog Inc. and its
Subsidiaries, the parties hereto agree as follows:





        1.     Definitions

. Except to the extent otherwise specified herein, capitalized terms used in
this Modification shall have the same meanings specified in the Agreement.





        2.     Modifications

. The Borrower, the Agent and the Lenders hereby modify the Agreement as
follows:





                (i)     Section 1 entitled "Definitions" is hereby amended so
that the following definition is added as Section 1.90 thereof:



 

"Modification No. 4" means the Modification No. 4 dated as of April 13, 2005 by
and among Moog Inc., Moog Components, the Agent and Lenders amending this
Agreement to provide for, among other things certain consents for the
reorganization of Moog Inc.'s European Subsidiaries."

 



                (ii)     Section 1.31 entitled "GHC" is deleted and replaced
with the following:



 

"GHC" means Moog Holding GmbH, a holding company formed under the laws of
Germany and wholly owned by Moog Europe; upon consummation of the German
Conversion (as defined in Modification No. 4), GHC shall be converted to a
partnership formed under the laws of Germany; such entity's limited partner with
one hundred percent (100%) ownership interests thereof shall be Moog Europe and
such entity's general partner shall be Moog Verwaltungs GmbH."

 



                (iii)     Section 1.57 entitled "Moog Europe" is deleted and
replaced with the following:



 

"Moog Europe" means Moog Europe Holdings v Cia SCS a partnership formed under
the laws of Spain whose partners are Moog Inc., Moog Europe Holdings I LLC and
Moog Europe Holdings II LLC and which entity is the successor by conversion to
Moog Europe Holdings, S.L.

 



                (iv)     The existing subsection (viii) to Section 1.63 entitled
"Permitted Indebtedness" is deleted and replaced with the following subsections
(viii) and (ix):



 

"(viii) Indebtedness of up to 111 Million Euros loaned by Moog Inc. to Moog
Europe to affect the 2005 European Reorganization Plan (as defined in
Modification No. 4) provided such

 



 

-4-

  Indebtedness shall be repaid within 30 days of the making of such loan, or
(ix) any other Indebtedness, the aggregate outstanding amount of which is not
more than $50,000,000 at any time."  



                (v)     The existing subsection (x) to Section 1.64 entitled
"Permitted Investment" is deleted and replaced with the following subsections
(x) and (xi):



 

"(x) in connection with the 2005 European Reorganization Plan (as defined in
Modification No. 4), any Investment in the form of a loan up to 111 Million
Euros made by Moog Inc. in Moog Europe provided such Investment shall be repaid
within 30 days of the making of such Investment, or (xi) any other Investments
aggregating not more than $20,000,000 during the term of this Agreement."

 



                (vi)     Section 7.19 entitled "Transactions with Affiliates and
Foreign Subsidiaries" is amended to permit the transactions and arrangements
between the Borrower or any Subsidiary and any Affiliate or Foreign Subsidiary
specified under the 2005 European Reorganization Plan.



                (vii)     By signing below, Moog Inc. certifies that the
information set forth in the Recital A of this Modification No. 4 accurately
reflects the changes in Control to be entered into by Moog Inc. and its
Subsidiaries, and based thereon, the Lenders and Agent waive any further
requirement of delivery of a certificate with respect to the 2005 European
Reorganization Plan under Section 8.13 entitled "Changes in Control".



                (viii)     Sections 9.8 entitled "Corporate and Other Changes"
and 9.11 entitled "Stock of or Ownership Interest in Subsidiary" are amended, to
the extent necessary, to permit (a) the formation of the New York Partners,
provided the New York Partners satisfy the requirements of Section 8.18 entitled
"Additional Guaranties and Security Agreements" regarding delivery to the Agent
of a guaranty agreement and security agreement and the Borrower and New York
Partners comply with Section 3.1(ii) of this Modification No. 4, (b) the
formation of the Irish IFSC and the German Partner, (c) the liquidation of the
Existing IFSC, and (d) the conversion and transfer of ownership interests under
the New York Transfer, the Irish Transfer and German Conversion, provided the
Borrower, Moog Europe and Moog KG comply with Section 5.1 of this Modification
No. 4.



                2.1     Limitation on Modifications

. The foregoing modifications are only applicable and shall only be effective in
the specific instance and for the specific purpose for which made, are expressly
limited to the facts and circumstances referred to herein, and shall not operate
as (i) a waiver of, or consent to non-compliance with any other provision of the
Agreement or any other Loan Document, (ii) a waiver or modification of any
right, power or remedy of either the Agent or any Lender under the Agreement or
any Loan Document, or (iii) a waiver or modification of, or consent to, any
Event of Default or Default under the Agreement or any Loan Document.







-5-

        3.     Conditions Precedent

. The effectiveness of each and all of the modifications contained in this
Modification is subject to the satisfaction, in form and substance satisfactory
to the Agent, of each of the following conditions precedent:





                3.1     Documentation.

There shall have duly executed and delivered to the Agent fourteen (14)
duplicate originals of:





  (i)

this Modification signed by all parties hereto;

   



  (ii)

the guarantees and security agreements by each of the New York General Partners
in form and substance acceptable to Agent;

   



  (iii)

a copy of each of the New York General Partners' Articles of Organization and
Operating Agreement and appropriate resolutions with respect to its guaranty and
security agreement in form and substance acceptable to Agent

   



  (iv)

a counsel opinion from counsel to the Borrower, Hodgson Russ LLP, in form and
content satisfactory to the Agent, addressed to the Agent and the Lenders, and
covering the due authorization, execution, delivery and performance by Borrower
and the Guarantors, including the New York General Partners, of the documents
required from Borrower and the Guarantors under sections 3.1(i), (ii) and (iii)
of this Modification and the legal, valid and binding nature thereof, and such
other matters as are reasonably requested by the Agent and its counsel and to
include an express statement to the effect that the Lenders' and the Agent's
counsel are authorized to rely on such opinion;

   



  (v)

a copy of the favorable counsel opinion covering the 2005 European
Reorganization Plan from Moog's special international tax counsel, Fenwick &
West LLP, in form and content satisfactory to the Agent; and

   



  (vi)

a copy of the favorable tax opinion covering the transactions in connection with
the German Note and German Conversion from Moog's German tax advisors,
PricewaterhouseCoopers, in form and content satisfactory to the Agent.



                3.2     No Default

. As of the effective date of this Modification, no Default or Event of Default
shall have occurred and be continuing.





              3.3    Representations, Warranties and Agreements

. The representations, warranties and agreements contained in Section 4 hereof
and in the Agreement shall be true correct and complete as of the effective date
of this Modification as though made on such date.







-6-

              3.4    Other

. The Agent shall have received such other approvals or documents as any Lender
through the Agent may reasonably request, and all legal matters incident to the
foregoing shall be satisfactory to the Agent and its counsel.





        4.     Representations, Warranties and Agreements

. Moog Inc. hereby represents, warrants and agrees as follows:





                4.1

     Each of the representations and warranties set forth in the Agreement is
true, correct, and complete on and as of the date hereof as though made on the
date hereof, and the Agreement and each of the other Loan Documents remains in
full force and effect.





                4.2

     As of the date hereof, there exists and will exist no Default or Event of
Default under the Agreement or any other Loan Document, and no event which, with
the giving of notice or lapse of time, or both, would constitute a Default or
Event of Default.





                4.3

     The execution, delivery and performance by Moog Inc. and Moog Components of
this Modification is within their respective corporate powers, have been duly
authorized by all necessary corporate action, and do not, and will not,
(i) contravene Moog Inc.'s and Moog Components' certificate of incorporation or
by-laws, (ii) violate any law, including without limitation the Securities Act
of 1933, as amended, or the Securities Exchange Act of 1934, as amended, or any
rule, regulation (including Regulations T, U or X of the Board of Governors of
the Federal Reserve System) order, writ, judgment, injunction, decree,
determination or award, and (iii) conflict with or result in the breach of, or
constitute a default under, any material contract, loan agreement, indenture,
note, mortgage, deed of trust or any other material instrument or agreement
binding on Moog Components or Moog Inc. or any Subsidiary or any of their
properties or result in or require the creation or imposition of any lien upon
or with respect to any of their properties.





                4.4     The 2005 European Reorganization Plan and related
transactions, including any Loan made in connection therewith (collectively, the
"Transaction") are not, and do not form part of, a "reportable transaction"
(within the meaning of Treasury Regulation Section 1.6011-4(b)) and no part of
the proceeds of any Loan will be used directly or indirectly in connection with
a "reportable transaction". In the event Moog, Inc. determines that the
Transaction is, or forms part of, a "reportable transaction", or that any part
of the proceeds is used directly or indirectly in connection with a "reportable
transaction", (i) Moog Inc. will promptly notify the Agent thereof, (ii) Moog
Inc. acknowledges that the Lenders may treat any Loan as part of a transaction
that is subject to Internal Revenue Code Section 6011, 6111 or 6112 and the
Treasury Regulations thereunder, and that the Lenders may file such IRS forms or
maintain such lists and other records to the extent required by such statute and
regulations, and (iii) Moog Inc. will promptly provide such information as
requested by the Agent or the Lenders to enable them to satisfy such filing,
listing and record-keeping obligations.



                4.5     Moog Inc. is making its own decision to enter into the
Transaction and has determined that such Transaction is appropriate and proper
based upon its own judgment and upon advice from such advisers as it has deemed
necessary. Moog Inc. acknowledges that it is not relying on any communication
(written or oral) from the Agent or the Lenders as investment



-7-

or tax advice or as a recommendation to enter into such Transaction and
specifically agrees and acknowledges that any information and explanation
relating to the terms and conditions of such Transaction shall not be considered
investment or tax advice or a recommendation from the Agent or the Lenders to
enter into the Transaction. No communication (written or oral) from the Agent or
the Lenders regarding the Transaction shall be deemed to be an assurance or
guarantee as to the expected results, benefits, outcomes or characteristics
(economic, tax or otherwise) of such Transaction. Moog Inc. acknowledges that it
is capable of assessing the merits of and understands (on its own behalf or
through independent professional advice), and accepts, the terms, conditions and
risks of the Transaction and that it is also capable of assuming and assumes the
risks of the Transaction. Moog Inc. acknowledges that neither the Agent nor the
Lenders are acting as fiduciary or adviser to Moog Inc. in respect of the
Transaction.



            4.6     Notwithstanding anything herein to the contrary, the Agent
and the Lenders may disclose to the Internal Revenue Service any information and
materials, including opinions (collectively, the "Information") with respect to
the tax treatment of the Transaction contemplated hereby or that may be relevant
to understanding such tax treatment, which Information shall not include for
this purpose the names of the parties, or facts that would permit identification
of the parties, or any pricing terms or other nonpublic business or financial
information that is unrelated to such tax treatment.



            4.7

     This Modification has been duly executed and delivered by the Borrower and
by the Guarantors, and is the legal, valid and binding obligation of the
Borrower and the Guarantors enforceable against the Borrower and each of the
Guarantors in accordance with its terms.





            4.8

     No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the due execution, delivery or performance by the Borrower and
the Guarantors of this Modification or any other agreement or document related
hereto or contemplated hereby to which the Borrower or any of the Guarantors is
or is to be a party or otherwise bound, or (ii) the exercise by the Agent or any
Lender of its rights under the Agreement as modified by this Modification.





        5.     Covenants.



                5.1     Negative Pledge.



                        (a)     Promptly following completion of the German
Conversion, which shall occur no later than June 30, 2005, unless such date is
otherwise extended in writing by the Agent, Moog Inc. covenants and agrees to
cause to be delivered to the Agent fourteen (14) duplicate originals of a Second
Amended and Restated Negative Pledge Agreement from Moog Europe, substantially
similar to the existing negative pledge agreement currently in effect from Moog
Europe Holdings, S.L. to the Lenders and the Agent, providing for a negative
pledge of all of the stock or other equity interests of any of Moog Europe's
direct or indirect subsidiaries, including Moog KG.



-8-



                        (b)     Promptly following completion of the German
Conversion, which shall occur no later than June 30, 2005, unless such date is
otherwise extended in writing by the Agent, Moog Inc. covenants and agrees to
cause to be delivered to the Agent fourteen (14) duplicate originals of a Second
Amended and Restated Negative Pledge Agreement from Moog KG, substantially
similar to the existing negative pledge agreement currently in effect from Moog
Holding GmbH to the Lenders and the Agent, providing for a negative pledge of
all of the stock or other equity interests of any of Moog KG's direct or
indirect subsidiaries.



            5.2     Amendment to General Security Agreement. Promptly following
completion of the German Conversion, which shall occur no later than June 30,
2005, unless such date is otherwise extended in writing by the Agent, Moog Inc.
covenants and agrees to cause to be delivered to the Agent fourteen (14)
duplicate originals of a reaffirmation and amendment to the Moog Inc.'s General
Security Agreement in form and content satisfactory to the Agent executed by
Moog Inc., reaffirming the collateral granted thereunder, including the pledge
of 65% of the interests in Moog Europe and acknowledging the liquidation of the
Existing IFSC and containing an updated Exhibit A ("Security Agreement
Schedule") reflecting all current domestic and directly owned foreign
subsidiaries subject thereto



            5.3     Moog Europe SCS Loan Documents. Moog Inc. covenants to
deliver to Agent a copy of the German Note and any other documents executed in
connection therewith, certified to be correct and complete upon issuance thereof
which shall occur no later than June 30, 2005, unless such date is otherwise
extended in writing by the Agent.



        6.     Acknowledgments and Reaffirmations

.





            6.1   

 The Borrower hereby reaffirms the Loan Documents to which it is a party and
agrees that such Loan Documents remain in full force and effect, and the parties
hereto hereby acknowledge and agree that each of this Modification and each
document delivered pursuant to Sections 3.1(ii), 5.1 and 5.2 hereof shall
constitute a Loan Document for all purposes under the Agreement.





            6.2

     By their signatures below, each of the Guarantors specifically consents to
this Modification herein and reaffirms the continuing effectiveness of its
respective guaranty and general security agreement originally executed and
delivered in connection with the Agreement, and the UCC financing statements
filed in connection with the Agreement, and agrees that such guaranty and
general security agreement cover payment of any and all Obligations under the
Agreement as modified hereby and under the notes executed and delivered in
connection therewith.





        7.     Other

.





            7.1

     Borrower agrees to pay all out-of-pocket expenses and fees of the Agent in
connection with the negotiation, preparation and execution of this Modification
and the documents related hereto including the reasonable fees and disbursements
of counsel to the Agent.





-9-



            7.2

     This Modification may be executed in any number of counterparts and by the
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same agreement.





            7.3

     This Modification shall be governed by and construed under the internal
laws of the State of New York, as the same may be from time to time in effect,
without regard to principles of conflicts of laws.





 

[Signature Pages Follow]





 

        The parties hereto have caused this Modification to be duly executed as
of the date shown at the beginning of this Modification.



 

  HSBC BANK USA, NATIONAL ASSOCIATION  



 

 

 

By:

/s/   Name:

JOHN G. TIERNEY

  Title:

VICE PRESIDENT

 



 

 

 

MANUFACTURERS AND TRADERS

 

TRUST COMPANY

 



 

 

 

By:

/s/  

Name:

MARK E. HOFFMAN  

Title:

VICE PRESIDENT  



 

 

  FLEET BANK, A BANK OF AMERICA COMPANY  



 

 

 

By:

/s/  

Name:

COLLEEN M. O'BRIEN  

Title:

VICE PRESIDENT  



 

 

 

KEYBANK NATIONAL ASSOCIATION

 



 

 

 

By:

/s/  

Name:

SUZANNAH HARRIS  

Title:

ASSISTANT VICE PRESIDENT  



 

 

  BANK OF TOKYO-MITSUBISHI TRUST COMPANY  



 

 

 

By:

/s/  

Name:

PARESH SHAH  

Title:

VICE PRESIDENT  



 

 

 

PNC BANK, NATIONAL ASSOCIATION

 



 

 

 

By:

/s/  

Name:

STEPHEN J. BOYD  

Title:

VICE PRESIDENT  



 

 

 

JPMORGAN CHASE BANK, N.A.

 



 

 

 

By:

/s/  

Name:

MICHAEL E. WOLFRAM  

Title:

VICE PRESIDENT  



 

 

 

CITIZENS BANK OF PENNSYLVANIA

 



 

 

 

By:

/s/  

Name:

EDWARD J. KLOECKER, JR  

Title:

VICE PRESIDENT  



 

 

 

COMERICA BANK

 



 

 

 

By:

/s/  

Name:

SARAH R. WEST  

Title:

ASSISTANT VICE PRESIDENT  



 

 

 

SOCIETE GENERALE

 



 

 

 

By:

/s/  

Name:

ERIC E. O. SIEBERT  

Title:

MANAGING DIRECTOR  



 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

AS AGENT

 



 

 

 

By:

/s/  

Name:

JOHN G. TIERNEY  

Title:

VICE PRESIDENT  



 

 

 

MOOG INC., AS A BORROWER AND

 

AS A GUARANTOR

 



 

 

 

By:

/s/  

Name:

ROBERT R. BANTA  

Title:

EXECUTIVE VICE PRESIDENT  



 

 

 

MOOG COMPONENTS GROUP INC.,

 

AS A BORROWER AND AS A GUARANTOR

 



 

 

 

By:

/s/  

Name:

TIMOTHY P. BALKIN  

Title:

TREASURER  



 

 

 

MOOG FSC LTD., AS A GUARANTOR

 



 

 

 

By:

/s/  

Name:

TIMOTHY P. BALKIN  

Title:

TREASURER  



 

 

 

MOOG PROPERTIES, INC., AS A GUARANTOR

 



 

 

 

By:

/s/  

Name:

TIMOTHY P. BALKIN  

Title:

TREASURER  



 

 

 

MOOG INDUSTRIAL CONTROLS

 

CORPORATION, AS A GUARANTOR

 



 

 

 

By:

/s/  

Name:

TIMOTHY P. BALKIN  

Title:

TREASURER

